TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00421-CR



                                   Jacob Sanchez, Appellant

                                                 v.

                                  The State of Texas, Appellee


    FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
         NO. CR2013-199, HONORABLE DIB WALDRIP, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               Appellant filed his notice of appeal on July 3, 2014. His brief was due on November

6, 2014. On November 14, 2014, this Court informed appellant’s retained counsel that appellant’s

brief was overdue and that we would refer the matter to the trial court for a hearing if we did not

receive a response by November 24, 2014.

               To date, appellant’s brief has not been filed and his counsel has not responded to our

notice. We therefore abate the appeal. The trial court shall conduct a hearing to determine whether

appellant wishes to pursue his appeal, whether appellant is indigent, and if he is not indigent,

whether retained counsel has abandoned this appeal. See Tex. R. App. P. 38.8(b)(2), (3). The court

shall make appropriate findings and recommendations. See Tex. R. App. P. 38.8(b)(2), (3). If

appellant still desires to appeal and the court finds that he is indigent, the court shall make
appropriate orders to ensure that appellant is adequately represented on appeal. See Tex. R. App.

P. 38.8(b)(2), (3). Following the hearing, which shall be transcribed, the trial court shall order the

appropriate supplemental clerk’s and reporter’s records, including copies of all findings and orders

and a transcription of the court reporter’s notes, to be prepared and forwarded to this Court no later

than February 17, 2015.

               It is so ordered this 16th day of January, 2015.



Before Justices Puryear, Pemberton, and Field

Abated and Remanded

Filed: January 16, 2015

Do Not Publish




                                                  2